Case 1:18-cv-00931-WJM-NRN Document 76 Filed 03/20/19 USDC Colorado Page 1 of 2

Fay -
UNITED L ~
cr
THE UNITED STATES DISTRICT COURT MAP o ORaag CURT
FOR THE DISTRICT OF COLORADO JEFF Re 0 209
YP

Civil ActionNo. |8-¢V- 043! — WIR WRI

Hoazchac ”- Koel

Plaintiff,

Sash. Koute, et ol.

Defendant.

 

Fleint$5% Motion fe stn Olen Compelsny disovery

 

Comes now, Morhacm 4. SQ orpeol, Pursuant to

Fel. BR. Civ. PF. 37 Co), ond fespeetyully moves
AM Couctr Ge am Orler Comp<Wing “Ave > Sere rdy
‘Yo Pov alee Lor insapectaon ome? Copying he Fo owd insy
LooumenAe. > Qyee Pthoclreoel Motion for “Feequest fos
Poo Luctkion o¢ MourmenA &,
Case 1:18-cv-09931-WJM-NRN Document 76 Filed 03/20/19 USDC Colorado Page 2 of 2

Mim. fee om ooes Compelling Dis coverY

—

1) ™s>. Boyes? Subrmitte 2 O Weéi-tken Cequent ose olgeuimerrts,
See otk seclrel motion for “Foey uest for prootuction of
clo uments, PpUursieent to ye Z.clmw BP. 3Y, on Kebrunsy ‘7, lq

but +p alate, me Depet f vot yet secetvect the
oko cumendts. w "

2) tS gp cessult, mo 5 papeok Woulel Gespectf0l[y Wives this
Court fer on Oorler pecsuont fo FER R. Civ. PF 37 oH)
Fequising the amet Dpeferkentes) fo Fey nNG Sotyenb
the GUM of & 1, 000 cOlksr ga o sesseriphle ex PenSes:
Am Obt pining Ani. oles on the _ grout thet the
Nome? “™D Trlr es) gfuss| +o Probes the
oto cunrerrts one hal yo Sabstontial Fustsfiertion-

Respectfully Submitted” Hite 1gth Lay of Sfenh, DolF.
osha ae. Boeck, FE IB 3G08

RBv.ic. ¥'. “Bore 0 IF?
Ruenn viste, Go. BIAII
C Poo —Se)

Cc ¢ _jemes xX. GQuirv

wesist. 9 Y Crevest/
1300 Boveetdory st psth Fl.

Denves, Co. Jo203
C4 Copy, Servos
